Citation Nr: 0400829	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  99-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to September 4, 1997, 
for a grant of total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.  This claim initially came before the Board of 
Veterans' Appeals (Board or BVA) on appeal from a November 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux Falls, South Dakota, which 
granted entitlement to TDIU effective September 4, 1997.  In 
July 2000, the Board denied an effective date prior to 
September 4, 1997, for the grant of TDIU.  

The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  The parties 
submitted a Joint Motion for Remand.  The Court granted that 
motion in October 2000, and vacated the Board's July 2000 
decision.  The Board readjudicated the claim, issuing a June 
2001 decision which again denied entitlement to TDIU prior to 
September 4, 1997.  

The veteran again appealed to the Court.  By a Memorandum 
Decision issued in October 2002, the Court affirmed the June 
2001 decision of the Board in part, and vacated and remanded 
that decision in part, affirming the portion of the June 2001 
BVA decision which denied an effective date for TDIU prior to 
September 4, 1997 based on the contention that the September 
1997 letter was a claim to reopen or was a claim that 
remained open in June 2001, and vacated the portion of the 
BVA decision that denied the veteran's claim that he 
submitted informal claims for TDIU prior to September 4, 
1997, and the Court remanded that contention for compliance 
with 38 U.S.C.A. § 5103.  The Board REMANDED the claim to the 
RO in June 2003 for further development in conformance with 
the Court's Order.  The claim now returns to the Board for 
appellate review.

On Remand, the veteran, through his representative, contended 
that he has submitted informal claims by seeking VA clinical 
care for service-connected disability other than PTSD.  The 
portion of the decision which was remanded by the Court is 
before the Board again for appellate review.


REMAND

The Court stated, in its October 2002 Memorandum decision, 
that VA must consider the veteran's argument that his August 
16, 1995 statement was an informal claim for a TDIU rating, 
or, alternatively, that the report of a VA examination 
conducted in October 1995 was an informal claim for a TDIU 
rating.  The Court directed that VA consider whether the 
veteran met the schedular criteria for an award of TDIU, 
based on consideration of all service-connected disabilities, 
not limited to PTSD, prior to September 4, 1997, if a formal 
or informal claim for TDIU was pending prior to that date, 
and, further, if a formal or informal claim for TDIU was 
pending prior to September 4, 1997, to consider medical 
evidence as to whether the veteran was unable to secure or 
follow a substantially gainful occupation as a result of all 
service-connected disabilities, again, not limiting such 
consideration to impairment due to PTSD.  

The veteran was advised that he could submit additional 
evidence, but it is not clear that he was advised that 
relevant evidence would be evidence dated prior to September 
4, 1997 or evidence reflecting the veteran's employability 
prior to September 4, 1997, such as financial or tax records 
showing that the veteran's income represented less than 
substantial gainful employment or full-time employment.  

Although the RO obtained more current VA clinical records for 
the veteran, including records from August 2001 to July 2003, 
it is not clear whether the complete clinical records of the 
veteran's treatment from May 1995 to September 4, 1997 are 
associated with the claims file.  The claims files reflect 
that records of the veteran's VA treatment for PTSD were 
requested, and clinical records of the veteran's PTSD 
treatment from May 1995 to August 1995, VA psychiatric 
examination conducted in October 1995, and January 1996 to 
September 1997 records of VA psychiatric outpatient treatment 
at Fort Meade, as well as the summary of VA hospitalization 
for cardiac diagnostic examinations in September 1996, have 
been obtained, but no other treatment records are associated 
with the claims files.  The Board cannot complete appellate 
review until complete clinical records for the relevant 
period are obtained, unless it is confirmed that there are no 
other available VA clinical records of any type for the 
period from May 1995 to September 1997.

Accordingly, the claim is REMANDED for the following actions:

1.(a) Advise the veteran of the 
provisions of the VCAA, and the 
regulations implementing those 
provisions.  In particular, advise the 
veteran of the evidence required to 
substantiate his claim that a formal or 
informal claim for an award of TDIU was 
pending and open prior to September 4, 
1997, and advise the veteran of the 
evidence required to substantiate a claim 
that he was unable to secure or follow a 
substantially gainful occupation as a 
result of all service-connected 
disabilities prior to September 4, 1997.  
Advise the veteran as to which 
information and evidence he is 
responsible to identify or provide and 
which information and evidence VA will 
seek to provide or obtain.  

(b) In particular, the veteran should be 
notified that he should submit or 
identify evidence for the period from May 
1995 to September 1997, especially 
clinical records dated during that 
period, or medical, lay, or financial 
statements reflecting the veteran's 
ability to perform employment activities 
or his medical impairments during that 
period, including, in particular, 
evidence reflecting that a formal or 
informal claim was submitted to VA.

(c) The veteran should be specifically 
advised of the period of time in which he 
may submit or identify evidence which 
might substantiate his claims.

(d) Any notice given, or action taken 
hereafter, must also comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
as well as any other controlling guidance 
provided after the issuance of this Board 
decision.   

2.  The veteran should be asked to identify any VA 
facility, other than Fort Meade, South Dakota) or 
private provider, including any Vet Center, at 
which or by whom he was treated for any service-
connected disability, to include PTSD, shrapnel 
wounds (right chest, right foot, left foot and 
ankle, mid-dorsum of neck, left hip, right hip, 
penis, back, or left shoulder), shrapnel wound, 
left arm, with ulnar nerve injury, shrapnel wound, 
left leg, with peroneal nerve injury, or tinnitus, 
during the period from May 1995 to September 4, 
1997.  Clinical records should be obtained from 
each identified facility.
3.  The veteran's complete inpatient and outpatient 
clinical records for the period from May 1, 1995 to 
September 4, 1997, Fort Meade VA Medical Center, 
South Dakota, should be obtained, including Notes, 
Discharge Summaries, Consults, Lab Findings, 
Imaging (X-Ray, MRI, CT scan), Pharmacy or 
medication records, Problem List/Confirmed 
Diagnoses, with the exception of PTSD treatment 
notes from May 1995 to August 1995 and from January 
1, 1996 to September 4, 1997, or the report of VA 
examination conducted in October 1995, and a 
September 1996 hospitalization for cardiac 
evaluation, which are already of record.  

4.  After the veteran is provided the 
opportunity to submit or identify 
evidence, and after any necessary 
development is conducted, based on the 
veteran's response and arguments, the 
claim that a formal or informal claim for 
TDIU benefits was submitted prior to 
September 4, 1997 should be 
readjudicated.

5.  If a claim for TDIU benefits was open 
and pending before VA prior to September 
4, 1997, the RO should adjudicate the 
TDIU claim, after conducting all 
necessary development and affording the 
veteran appropriate notice and 
opportunity to identify evidence and 
present argument.

6.  If TDIU is not awarded effective May 
1, 1995, the veteran, and his 
representative, if he secures a 
representative, must be furnished a 
supplemental statement of the case, with 
reference and citation to all laws and 
regulations, including regulations 
governing determinations as to whether a 
claim has been submitted and types of 
claims, and given an opportunity to 
respond, before the case is returned to 
the Board for further appellate 
consideration.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


